657 N.W.2d 568 (2003)
Craig S. REEVES, Relator,
v.
SOUTHSIDE DISTRIBUTORS, INC., and Crawford & Company, Respondents, and
Suburban Radiologic, Fairview Health Services, Intervenors.
No. C4-02-2133.
Supreme Court of Minnesota.
March 5, 2003.
Dennis R. Letourneau, St. Louis Park, MN, for Relator.
Michael Forde, Kelly M. Brewbaker, Aafedt, Forde, Gray & Monson, Minneapolis, MN, for Employer/Insurer-Respondent.
*569 Considered and decided by the court en banc.

ORDER
sed upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 5, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice
BLATZ, C.J., took no part in the consideration or decision of this case.